I concur in the result. The main opinion can be justified in granting relief which appellant has expressed a willingness to accept. I *Page 798 
find myself in the minority in my opinion that the relief granted should be a delivery of the property to the appellant.
The importance attached to a finding that the flume cost $86,000 is not well grounded. The record shows the trial court declared it "not the crucial point in the case." Nor do I think it was, although the opinion makes it such. In view of the evidence that there were 200,000,000 feet, or more, of timber in the territory expected to be served by the flume, and capable of being brought out through it, the cost, in proportion to the intended use, fades into a fraction of a dollar per thousand feet, and the investment, as a whole, loses the vast proportions assigned to it in relation to the whole object of the contract. The contract provides that it shall "be liberally construed in favor of the party of the second part (appellant)." I think the construction given is to the contrary. The whole record shows a wilful, intentional and continued default by respondents.
"Forfeiture will be enforced generally where the default is intentional and continued. One cannot ask equity to relieve him against his own wrong." (5 Pomeroy's Equity Jurisprudence, 4th ed., p. 5000.)
I think the decision should enforce the contract, and give the property to appellant as liquidated damages. (Pogue v.Kaweah Power  Water Co., 138 Cal. 664, 72 P. 144.)
I am authorized to state that Mr. Justice Givens concurs in this opinion, except for the first two sentences thereof.
 *Page 1